                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


IN THE MATTER OF A CRIMINAL                                  )
COMPLAINT AND ARREST WARRANT FOR:                            )       3 :20-MJ---=2=--(.....,_;3<-=(p_ __
CHARLES MICHAEL BEATTY                                       )


                            AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A CRIMINAL COMPLAINT


       I, Paul C. Hughes, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.        This affidavit is submitted in support of an application for an arrest warrant of

CHARLES MICHAEL BEATTY (BEATTY), 48 year old male, of Knoxville Tennessee,

currently housed at the Knox County Detention Facility, 400 Main Street, Knoxville, Tennessee.

       2.      I am a Special Agent of the FBI and have been so employed since 2002. As a

Special Agent, I attended the FBI Academy in Quantico, Virginia where I received instruction

and training as a Special Agent including training regarding firearms, emergency vehicle

operation, the execution of search and arrest warrants, investigative techniques, and federal legal

instruction. I am currently assigned to the Knoxville Division and have investigated violent

crimes to include bank and Hobbs Act robberies, car-jackings, kidnappings, fugitive

investigations and violent crimes against children offenses. In addition, I have investigated drug

and gang violations and have conducted National Security investigations specifically related to

terrorism matters. Prior to employment with the FBI, I was employed by the Knox County

Sheriffs Office for 14 years. My duties and responsibilities include conducting criminal




Case 3:20-mj-02136-HBG Document 1-1 Filed 06/11/20 Page 1 of 5 PageID #: 2
investigations of individuals and entities for possible violations of Federal laws, particularly

those laws found in Title 18 and Title 21 of the United States Code.

           3.     This affidavit is based upon my training and experience, and information obtained

from other law enforcement officers and agents involved in this investigation. Since this

affidavit is being submitted for the limited purpose of securing an arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to demonstrate that BEATTY

knowingly sent threatening communication through the United States Postal Service, in violation

of 18 U.S.C. § 876(c).

                                       RELEVANT STATUTES

           4.     As noted above, this investigation concerns alleged violation of the following

statute:

           18 U.S.C. § 876(c) prohibits the knowing and willful deposit in an authorized depository

           for mail matter, to be sent and delivered by the United States Postal Service addressed to

           any other person, the communication containing a threat to kidnap or to injure a person.

                                             PROBABLE CAUSE

           5.   On April 15, 2020, a letter was received by the United States Attorney's Office,

from BEATTY via the United States Postal Service, postmarked April 13, 2020, from the Knox

County Detention Facility. In the letter, among other threats, it states: "Sixth Circuit Knoxville

and Chatt possible federal charges- conspiracy to kill federal Judge "Jordan" by causing massive

explosion in federal building ...... " (See attachment 1 )




                                                    2



 Case 3:20-mj-02136-HBG Document 1-1 Filed 06/11/20 Page 2 of 5 PageID #: 3
         6.   On the same day, FBI-Knoxville office also received a letter from BEATTY. The

letter included BEATTY explaining certain damaging explosives he has and dares any FBI agent

to come at him and that he will crush them. (See attachment 2)

         7.   During the investigation it was learned that in January of 2020, the U.S. Marshals

were contacted by Papa Diop (Diop), the cellmate of BEATTY at that time. On May 26, 2020,

Diop was interviewed. Diop told a deputy with the U.S. Marshal Service that BEATTY is off his

rocker and BEATTY wrote this, handing the deputy U.S. Marshal a "letter." In the "letter"

BEATTY writes, among other things, about going into the federal courthouse under the guise of

seeing if he had any outstanding warrants on him. His true purpose for going to the courthouse

was to determine if he could get through security with a mag flashlight with explosives in it. He

writes how easy it was to get through security. While making his "dry run" he writes about

running into his former probation officer Dongerra. 1 He writes that he had no intention of

blowing up the courthouse that day. One of the reasons he gives to show he had no intention of

hurting "them" is that he "like[s] Nick." (See attachment 3)

         8.   Diop relayed that BEATTY had told him he was making bombs for ISIS, if he got

out he would carry out an attack at the federal courthouse in Knoxville with bombs. Further

BEATTY said he had blueprints of the Knoxville federal courthouse

         9.      On May 27, 2020, myself, a special agent with the Secret Service, and a deputy

marshal from the U.S. Marshal Service requested and interview with BEATTY with regard to the

content of the letters. BEATTY agreed.



1 Nick Dongerra (Dongerra) is a United States Probation Officer in Knoxville who has supervised BEATTY in the
past. Dongerra did in fact see and speak to BEATTY in the rotunda in the Knoxville federal courthouse. BEATTY
told Dongerra he had gone to the U.S. Marshal Service office to see ifhe had active warrants.

                                                      3



 Case 3:20-mj-02136-HBG Document 1-1 Filed 06/11/20 Page 3 of 5 PageID #: 4
       10.    BEATTY admitted to being the author of all of the letters. BEATTY admitted to

being part of a conspiracy to bomb the Knoxville courthouse with a friend Stephanie Jackson

(Jackson) and others. Jackson solicited BEATTY to take photos of the Knoxville federal

courthouse and build a bomb to use on the structure. The reason for the bombing of the

courthouse was because of the life sentence Judge Jordan gave Rauf Muhammad, a friend of

Jackson.

       11. In the interview BEATTY claimed no grudge against Judge Jordan. 2

       12. BEATTY claimed that when he came to the courthouse he did have the mag light but

it only contained BB pellets but no explosive material. But, BEATTY claimed that someone on

the outside is holding his C4, liquid Hexamine and a Glock.

       13. In the interview BEATTY also claimed to be a member ofISIS.

       14. On June 10, 2020, the United States Attorney's Office received yet another letter in

response to the May 27, 2020 interview. (See Attachment 4)




2
  In March of 2002, BEATTY was indicted by the Eastern District of Tennessee/Knoxville for
bank robbery and vehicle theft (3:02-CR-30). In October of 2002, Judge Jarvis found him Not
Guilty by Reason of Insanity (NGRI) based on his severe antisocial personality disorder. In
September of 2006, the case (3:02-CR-30) was transferred to Judge Jordan who handled many of
the conditional release and violation hearings on BEATTY until March of 2017 when Judge
Jordan released him from his § 4243(a) commitment in the case.




                                                4



Case 3:20-mj-02136-HBG Document 1-1 Filed 06/11/20 Page 4 of 5 PageID #: 5
                                         CONCLUSION

       Based on the foregoing, I respectfully submit there is probable cause to establish that

CHARLES MICHAEL BEATTY knowingly and willingly deposit in an authorized depository

for mail matter, to be sent and delivered by the Postal Service addressed to any other person, the

communication containing a threat to injure Judge Jordan .


                                                         .-


                                                                              PAuEc.HlJGHES
                                                                                   Special Agent
                                                                   Federal Bureau of Investigation

                        SUBSCRIBED and SWORN before me this              (/   day of June, 2020




                                                                     H. BRUCE GUYTON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5



Case 3:20-mj-02136-HBG Document 1-1 Filed 06/11/20 Page 5 of 5 PageID #: 6
